Order filed June 30, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00250-CV 
                                                    __________
 
                 SUSAN G.
REID AND GERALD R. REID, Appellants
 
                                                             V.
 
                        CHARLES
HUTTON, LAFREITA HUTTON,
                  GARY
HUTTON, AND JIMMY HUTTON, Appellees

 
                                    On
Appeal from the 91st District Court
 
                                                          Eastland
County, Texas
 
                                               Trial
Court Cause No. CV-07-40750
 

 
O R D E R
 
Tex. R. App. P. 38.1 sets
out the requirements for appellate briefs.  By its express terms, the
requirements of Rule 38.1 apply to appellant’s briefs.  The requirements
of Rule 38.1 also apply to appellee’s briefs under Tex. R. App. P. 38.2(a)(1) (“An appellee’s brief must conform
to the requirements of Rule 38.1 . . . .”).  Our review of the appellees’
brief filed in this appeal reveals noncompliance with Rule 38.1. 
Specifically, Rule 38.1(g) provides that the “statement of facts” portion of a
brief must be supported by record references.  Additionally, Rule 38.1(i)
provides that the “argument” portion of the brief must contain appropriate
citations to the record.  Following submission, the court noted that neither
the statement of facts section nor the argument section of appellees’ brief
complies with Rule 38.1.
          We
abate this appeal for ten days from the date of this order.  During the
abatement period, appellees are directed to amend their brief to comply with
Rule 38.1 and file the amended brief with this court within ten days of the
date of this order.  If another brief that complies with Rule 38.1 is
not filed within ten days of the date of this order, the court advises the
parties that it may strike appellees’ brief and proceed under Tex. R. App. P. 38.9(a).
The
appeal is abated for ten days from the date of this order.
 
               
                     
          PER CURIAM
            
June 30, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.